             Case 1:21-cv-01968-AJN Document 11
                                             12 Filed 07/26/21
                                                      07/29/21 Page 1 of 2




                                                          F I S H E R | T A U B E N F E L D LLP

                                                                             225 Broadway, Suite 1700
                                                                           New York, New York 10007
                     7/29/2021
                                                                                   Main 212.571.0700
                                                                                    Fax 212.505.2001
                                                                            www.fishertaubenfeld.com
Writer’s direct dial: (212) 384-0258
Writer’s email: michael@fishertaubenfeld.com




                                                                   July 26, 2021
VIA ECF
Hon. Alison J. Nathan
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                                  Re: Manjarrez v. Bayard’s Ale House LLC et al.
                                       Case No.: 21-cv-1968 (AJN)

Dear Judge Nathan:

                We represent Plaintiff in this matter. We respectfully request that the Court
adjourn for two weeks the deadline for Plaintiff to file a motion for conditional certification of a
collective action under the FLSA. Defendants consent to this request. The current deadlines are
as follows:

                    1. Opening motion due on 7/28/2021;
                    2. Opposition due on 8/23/2021; and
                    3. Reply due on 8/30/2021.                         SO ORDERED.
                    The new deadlines would be:

                    1. Opening motion due on 8/11/2021;                                    7/26/2021
                    2. Opposition due on 9/9/2021; and
                    3. Reply due on 9/16/2021.

               The reason for the request is that Defendants have provided payroll records for
Plaintiff, and the parties are engaged in settlement discussions to resolve this matter, which
would obviously obviate the need for the motion. We therefore respectfully request that the
Court adjourn the deadlines as requested above.
Case 1:21-cv-01968-AJN Document 11
                                12 Filed 07/26/21
                                         07/29/21 Page 2 of 2




    Thank you for your attention to the above.

                                         Respectfully Submitted,
                                         --------------------/s/------------------
                                         Michael Taubenfeld
